Ingersoll, V. C.
Emma L. Schafer died in June, 1887, seized of the lands and premises described in the complainant’s. bill, together with considerable other land in Atlantic City. At her death she left her surviving her husband, John G. Schafer, and three children, Caroline J. Moore, William J. Schafer and George W. Schafer, and Annie M. Conaway, a granddaughter, the daughter of a deceased daughter of said Emma L. Schafer, •as her heirs-at-law.
*82On the 29th day of December, 1898, George W. Schafer and Elizabeth, his wife, William J. Schafer and Catharine, his wife, and Caroline Moore, widow, as heirs-at-law of Emma L. Schafer, conveyed to the said John G. Schafer several tracts of lands in Atlantic City, including the land in question.
At the time of this conveyance the complainant was a minor, and any interest she may have had in the premises was not conveyed to said John G. Schafer. Through mesne conveyances Margaret Daly acquired the title held by said John G. Schafer in the lands described in the bill.
The defendant Daly alleges adverse possession.
The facts in this ease bring it clearly within the law as set forth in Keneaster v. Erb, 83 N. J. Eq. 625, in which the court cited Foulke v. Bond, 41 N. J. Law 527, 540, by the court of errors and appeals.
Paraphrasing the language of Chief-Justice Guarniere in Keneaster v. Erb, supra, had the complainant sought partition of all the tracts described in the deed, George W. Schafer et ux. et al. to John G. Schafer, under the conditions exhibited in the present case, such partition would have been directed (if the statute of limitations did not prevent) upon equitable terms.
It is apparent that the legal title to the lands in question is an issue in this suit, and this court will retain the bill to allow the title to be settled in an action at law.